

EXHIBIT 10.2
AGREEMENT OF PURCHASE AND SALE


THIS AGREEMENT OF PURCHASE AND SALE (the “Agreement”) is by and between GGT AHC
FAIRFIELD TX, LLC, a Delaware limited liability company (hereinafter called the
“Seller”), and ILAN INVESTMENTS, LLC, a Texas limited liability company
(hereinafter called the “Purchaser”).
ARTICLE I

DEFINITIONS
Section 1.1    As used in this Agreement, unless the context otherwise requires
or it is otherwise herein expressly provided, the following terms shall have the
following meanings:
CLOSING:
The consummation of the transaction contemplated by this Agreement and the
recordation of the Deed (as defined in Section 13.2).


CLOSING DATE:  
On or before thirty (30) days following the expiration of the Inspection Period.


IMPROVEMENTS:
The buildings, structures, fixtures and other improvements of every kind and
nature situated on, in or under the Real Property, all of which comprise that
certain multifamily asset commonly known as “Fairfield Ranch Apartment Homes”
located at 20525 Cypresswood Drive, Cypress, TX 77433.


INSPECTION PERIOD:


The Inspection Period shall be the period commencing on May 3, 2017 and ending
at 5:00 p.m. (Central) twenty-one (21) days thereafter.





    Exhibit A-1

--------------------------------------------------------------------------------




PERSONAL PROPERTY:
All of Seller’s right, title and interest in and to fixtures; equipment;
compressors; engines; electrical systems, fixtures and equipment; plumbing
fixtures, systems and equipment; heating fixtures, systems and equipment; air
conditioning fixtures, systems and equipment; furniture; refrigerators;
dishwashers; disposals; ranges; range hoods; ovens; microwaves; carpets, drapes;
maintenance equipment; washing machines and dryers; tools; landscaping; pool
equipment; statuary; television antennae, systems and equipment; intercom
equipment and systems; elevator fixtures, systems and equipment; central music
systems and equipment; security and fire alarms, systems and equipment; and all
other machinery; equipment; fixtures; automotive vehicles; carts; supplies;
replacement parts; building materials, office furniture, office furnishings and
office equipment and maintenance shop supplies and equipment, and property of
every kind and character, listed on Exhibit A attached hereto owned by Seller
and used in connection with the operation of the Improvements, including all of
Seller’s right, title and interest in and to all intellectual property rights
associated with any trade names, or names held out to the public, used in
connection with the Property, including, without limitation, the trade name
“Fairfield Ranch” (the “Trade Name”) and any variations thereof and logos
related thereto; together with any and all marks, tradenames, styles,
trademarks, URLs, websites (including, without limitation the web domain located
at http://www.fairfieldranch.com/ and its account password and content), phone
number(s) listed in the current phone directory for the property and all social
media accounts, passwords and comments. Notwithstanding the foregoing, Personal
Property shall not include any intellectual property, trade name or service mark
of Global Growth Trust, Inc., GGT, CNL, Allen Harrison Company, LLC and all of
its affiliated entities, or Allen Harrison Property Management, LLC.


REAL PROPERTY:
The real property located in Harris County, Texas and as more particularly
described in Section 2.1(a) and on Exhibit B annexed hereto and made a part
hereof.


TENANT LEASES:
All written leases, licenses, contracts and other agreements (including any and
all amendments thereto) for the use or occupancy of any space in the Real
Property or Improvements, together with all security and other refundable
deposits with respect thereto.





    Exhibit A-2

--------------------------------------------------------------------------------




TITLE COMPANY:
Fidelity National Title
1900 W. Loop S., Suite 200
Houston, Texas 77027
Attention: Erika Norris
Phone: (713) 986-0714
Fax: (713) 966-4059
Email: erika.norris@fnf.com 



Section 1.2    For purposes of determining the time for performance of various
obligations under this Agreement, the effective date of this Agreement (the
“Effective Date”) shall be the date the Title Company distributes to all parties
a fully executed counterpart of this Agreement.
Section 1.3    To the extent other terms are defined elsewhere in this
Agreement, such terms shall have the meanings set forth herein.
ARTICLE II    

SALE AND PURCHASE
Section 2.1    Subject to the terms and provisions hereof, Seller agrees to sell
(or assign) to Purchaser, and Purchaser agrees to purchase from Seller (or
assume) the following (collectively, the “Property”):
(a)    Fee simple title to the Real Property and Improvements, together with all
of Seller’s right, title and interest, if any, in and to (i) all easements,
rights-of-way, (ii) without warranty, privileges, licenses, and all
appurtenances thereto, all strips and gores and any land lying in the bed of any
street, road or avenue, opened or proposed, in front of or adjoining the Real
Property, and (iv) without warranty, any real property claimed or fenced by
Seller which adjoins the Real Property;
(b)    All of Seller’s right, title and interest, to the extent assignable, in
and to:
(1)    All plans and specifications, site plans, soil and substrata studies,
architectural drawings, floor plans, and landscape plans relating to the Real
Property and Improvements, to the extent they are reasonably available and known
to Seller upon reasonable review of its records;
(2)    The Miscellaneous Agreements (as defined in Section 6.1(a)(2)), to the
extent assigned to Purchaser; and
(3)    All building and other permits or approvals heretofore granted by any
governmental authority with respect to the construction and operation of the
Improvements, and all warranties and licenses relating to the ownership, use,
operation and occupancy of the Real Property, Improvements or Personal Property,
to the extent assignable.
(c)    The Personal Property.


    Exhibit A-3

--------------------------------------------------------------------------------




(d)    Warranties related to the construction of the Improvements on the Real
Property, if any, to the extent such Warranties are assignable and not expired,
without representation or warranty (the “Warranties”).
(a)    The Tenant Leases.
(b)    The Trade Name.
ARTICLE III    

CONSIDERATION FOR CONVEYANCE
Section 3.1    Subject to the terms, conditions and provisions herein contained,
Purchaser agrees to pay, and Seller agrees to accept, as consideration for the
conveyance of the Property, the sum of THIRTY NINE MILLION NINE HUNDRED THOUSAND
AND NO/100 Dollars ($39,900,000.00) (the “Purchase Price”), which shall be
payable in cash at the Closing.
Section 3.2    As consideration for the conveyance of the Trade Name, Purchaser
shall pay to Seller, and Seller agrees to accept, the sum of Ten and No/100
Dollars ($10.00) in cash at Closing. It is expressly agreed that such sum
represents that portion of the Purchase Price that is attributable to or paid
for the Trade Name.
Section 3.3    On or before two (2) business days after the Effective Date, the
amount of TEN AND NO/100 Dollars ($10.00) (“Independent Agreement
Consideration”) shall be delivered to Seller, which amount the parties bargained
for and agreed to as consideration for Seller’s grant to Purchaser of
Purchaser’s exclusive right to purchase the Property pursuant to the terms
hereof and for Seller’s execution, delivery and performance of this Agreement.
This Independent Agreement Consideration is in addition to and independent of
any other consideration or payment provided in this Agreement, is non-refundable
under any circumstances, and shall be retained by Seller notwithstanding any
other provisions of this Agreement.
ARTICLE IV    

EARNEST MONEY
Section 4.1    Within one (1) business day after the Effective Date, Purchaser
shall deposit the sum of ONE MILLION AND NO/100 Dollars ($1,000,000.00) (the
“Earnest Money”) in good and sufficient funds with the Title Company. The Title
Company shall hold the Earnest Money in escrow in an interest bearing account at
a financial institution reasonably acceptable to Purchaser. After the expiration
of the Inspection Period, provided the Agreement has not previously been
terminated by Purchaser in accordance with the terms of this Agreement, the
Earnest Money shall be non-refundable except as expressly provided in this
Agreement. All interest earned on the Earnest Money while the Earnest Money is
held by the Title Company shall become a part of the Earnest Money and shall be
applied to the Purchase Price in the event the transaction contemplated hereby
closes. Except as otherwise provided herein, the Earnest Money shall be paid to
Seller and credited against the Purchase Price at Closing. In the event the
transaction contemplated by this Agreement


    Exhibit A-4

--------------------------------------------------------------------------------




is not closed, then the Title Company shall disburse the Earnest Money in the
manner provided for elsewhere herein.
Section 4.2    The Title Company must sign this Agreement as evidence that the
Title Company agrees to be bound by the obligations contained herein with
respect to the Earnest Money. In the event the Title Company cannot comply with
the obligations imposed pursuant to this Article IV, Purchaser and Seller shall
mutually and reasonably select another title company on or before the expiration
of five (5) days following written notice by either party to the other that said
selection is required.
ARTICLE V    

TITLE AND SURVEY
Section 5.1    Within three (3) business days of the Effective Date, Seller
shall deliver to Purchaser the most recent existing survey (“Existing Survey”)
of the Real Property. Purchaser shall have the right to cause an update to the
Existing Survey (such update, the “Survey”), dated subsequent to the date
hereof, by a registered professional land surveyor or registered professional
engineer. For purposes of the property description to be included in the Deed,
the legal description of the Real Property contained in the instrument by which
Seller acquired its interest in the Real Property shall be used for all
instruments hereunder unless otherwise agreed The cost of the Survey shall be
borne by Purchaser.
Section 5.2    Seller shall cause the Title Company to deliver to Purchaser, at
Seller’s expense, within three (3) business days from the Effective Date, a
current owner’s title policy commitment in the amount of the Purchase Price
(hereinafter called the “Title Commitment”) for the issuance of an Owner’s
Policy of Title Insurance to Purchaser from the Title Company, together with
best available copies of all documents (the “Underlying Documents”) constituting
exceptions to Seller’s title as reflected in the Title Commitment.
Section 5.3    Purchaser shall deliver to Seller in writing such objections as
Purchaser may have to anything contained or set forth in the Title Commitment or
Survey (“Purchaser’s Objection Notice”) within fifteen (15) days of receipt of
the last of the Title Commitment, the Existing Survey and Underlying Documents
(“Purchaser’s Objection Period”). Any items to which Purchaser does not object
during Purchaser’s Objection Period shall be deemed acceptable to Purchaser;
provided, however if at any time after the expiration of the Purchaser Objection
Period and before the Closing, the Survey or an update to the Title Commitment
discloses any additional item that materially and adversely affects the
operation of the Property as a multifamily asset and which arose after the
effective date of the Title Commitment or, in the case of the Survey, coming
into existence after the Effective Date (the “New Exception”) and such New
Exception was not created by, through, or under Purchaser, Purchaser shall have
a period of five (5) business days from the date of its receipt of such update
(the “New Exception Review Period”) to review and notify Seller in writing of
Purchaser’s objection to the New Exception (a “New Exception Objection Notice”).
Seller may, within five (5) days of its receipt of Purchaser’s Objection Notice
or a New Exception Objection Notice, advise Purchaser in writing which
objections (if any) it shall cure or cause to be cured prior to the Closing
(“Seller’s Response”). In the event that Seller does not respond to Purchaser’s


    Exhibit A-5

--------------------------------------------------------------------------------




Objection Notice or New Exception Objection Notice, Seller shall be deemed to
have declined to cure Purchaser’s objections. Seller has no obligation to cure
any title exceptions except that Seller shall in all events be obligated to
cause to be cured on or before Closing all items Seller agrees to cure in
Seller’s Response. Seller shall cause to be satisfied and released all voluntary
monetary liens granted by Seller, and it shall be a condition of Purchaser’s
obligation to close that in any event that all such voluntary monetary liens are
released or otherwise “bonded around” at Closing. If, in Seller’s Response,
Seller declines, or Seller is deemed to have declined, to cure any item to which
Purchaser objected in Purchaser’s Objection Notice or New Exception Objection
Notice, Purchaser shall be entitled to terminate this Agreement and receive a
return of all of the Earnest Money; provided, however, Purchaser must exercise
such right within five (5) days following receipt of Seller’s Response (whether
actual or deemed). In the event that Purchaser elects to proceed to Closing, any
title objections which Seller declines, or is deemed to have declined, to cure
shall constitute Permitted Exceptions (as hereinafter defined). As used in this
Article V, “cure” shall include insuring over any objection with title insurance
coverage reasonably acceptable to Purchaser.
Section 5.4    If Seller fails to cure any objection which Seller is obligated
to cure hereunder, Purchaser shall have the right, in addition to its other
rights under Section 16.1, to require that all or a portion of the cash portion
of the Purchase Price be applied to discharge any such obligations at Closing.
“Permitted Exceptions” shall include (i) any items set forth on the Title
Commitment accepted or deemed accepted by Purchaser, (ii) any laws, regulations
or ordinances (including, but not limited to, zoning, building and environmental
matters) as to the use, occupancy, subdivision or improvement of the Property
adopted or imposed by any governmental agency; (iii) taxes and assessments which
are secured by a lien, but which are not yet billed, or are billed but are not
yet due and payable and any assessments not shown on the public record, which
taxes, assessments and standby fees for the year 2017 shall be prorated at
Closing in accordance with Section 13.4; (iv) the rights of residential tenants,
as residential tenants only, under the Tenant Leases, and (v) the standard
printed exceptions, stipulations and exclusions from coverage contained in the
standard form of Owner’s Policy of Title Insurance, except (a) survey deletion
(which may be obtained at Purchaser’s sole cost and expense) and (b) arbitration
deletion.
ARTICLE VI    

DELIVERY OF DOCUMENTS
Section 6.1    Property Information.
(a)    Within three (3) business days after the Effective Date hereof, Seller
shall furnish, or make available at the Property, to Purchaser the following
items:
(1)    A copy of Seller’s standard form of Tenant Lease and a “Rent Roll”
(herein so called), including an electronic version, prepared no earlier than
three (3) days prior to the Effective Date, certified by Seller to be true and
correct as of the date thereof containing the information set forth on Schedule
6.1(a)(1).
(2)    To the extent in Seller’s possession or control, all service contracts,
vending contracts, Warranties or other agreements affecting the operation of the


    Exhibit A-6

--------------------------------------------------------------------------------




Property or encumbering the Property in any manner, including without
limitation, all agreements, guaranties and contracts affecting the Property,
excluding any and all mortgage loan documents (herein collectively, the
“Miscellaneous Agreements”).
(3)    A summary of insurance loss history for 2015, 2016, and year-to-date
2017.
(4)    Copies of the tax statements for 2015, 2016, and, to the extent
available, 2017 on the Real Property, the Improvements and the Personal
Property.
(5)    An “Operating Statement” (broken down monthly) reflecting the income and
expenses, including replacements for the three (3) calendar years immediately
preceding the Effective Date and year-to-date and other Major Capital
Expenditures undertaken in the two (2) years immediately preceding the Effective
Date of this Agreement. A “Major Capital Expenditure”, for purposes of this
Agreement, means any capital expenditure in excess of $25,000.00 per occurrence.
The Operating Statement shall be in the form generated by Seller’s management
company.
(6)    Copies of all plans and specifications of all Improvements, to the extent
in Seller’s possession or control.
(7)    All existing environmental and engineering reports, to the extent in
Seller’s possession and control.
(8)    A listing of all utilities servicing the Property, together with any
utility agreements and copies of bills for the most recent six (6) months from
each utility.
(9)    The Certificate(s) of Occupancy for the Improvements and any amendments
thereto, to the extent in Seller’s possession or control.
(10)    All licenses and permits with respect to the ownership and operation of
the Property, to the extent in Seller’s possession and control.
(11)    Most recent termite report, to the extent in Seller’s possession or
control.
(12)    Employee salary list including position, salaries, and length of time of
employment at Property.
(13)    A current (i) Lease expiration summary report; (ii) security deposit
report; (iii) delinquency report; (iv) list of down units; and (v) report of
charges and fees to tenants such as application fees, administrative fees,
amenities in units fees, late fees, water fees, sewer fees, trash fees and the
like.


    Exhibit A-7

--------------------------------------------------------------------------------




(14)    Such other documents relating to the Property that are reasonably
requested by Purchaser and are readily generated by Seller’s property management
software.
(b)    Immediately following the Effective Date, but subject to the property
visit notice requirement contained in Section 10.1, Seller shall make available
at the Property for Purchaser’s review, (i) copies of all Tenant Leases,
including amendments thereto and (ii) all tenant lease files and on-site books
and records and all documents contained therein.
Section 6.2    NOTWITHSTANDING THE PRIOR PROVISIONS OF THIS ARTICLE VI TO THE
CONTRARY, PURCHASER ACKNOWLEDGES AND UNDERSTANDS THAT SOME OF THE MATERIALS
DELIVERED BY SELLER HAVE BEEN PREPARED BY PARTIES OTHER THAN SELLER OR SELLER’S
CURRENT PROPERTY MANAGER. SELLER MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, AS TO THE COMPLETENESS, CONTENT OR ACCURACY OF THE DELIVERED
MATERIALS WHICH WERE NOT PREPARED BY SELLER OR SELLER’S CURRENT PROPERTY
MANAGER, EXCEPT THAT TO SELLER’S KNOWLEDGE, THERE ARE NO MATERIAL INACCURACIES
OR OMISSIONS. ADDITIONALLY, SELLER SHALL HAVE NO OBLIGATION TO DELIVER PROPERTY
INFORMATION THAT PREDATES ITS ACQUISITION OF THE PROPERTY.
ARTICLE VII    

REPRESENTATIONS AND WARRANTIES
Section 7.1    Seller represents and warrants to Purchaser as of the date
hereof, and as of the Closing Date, that:
(a)    Seller has good and indefeasible fee simple title to the Property,
subject to any and all restrictions, covenants, conditions, liens, encumbrances,
reservations, easements and other exceptions to title, if any, relating to the
Property, of record in Harris County, Texas, as of the date of execution hereof
by Seller, all zoning laws, regulations and ordinances of municipal and/or other
governmental authorities, if any, affecting the Property, as of the date of
execution hereof by Seller, the Miscellaneous Agreements, the Tenant leases, and
all matters shown on the Existing Survey or the Survey.
(b)    To Seller’s knowledge, the list of Tenant Leases set forth on the Rent
Roll is true, correct and complete in all material respects.
(c)    Seller has not received any direct written notice of any existing,
pending, or threatened eminent domain, condemnation proceedings, or other
governmental taking of the Property or any part thereof.


    Exhibit A-8

--------------------------------------------------------------------------------




(d)    There are not any Miscellaneous Agreements other than those which are
listed on Exhibit C attached hereto, true, correct and complete copies of which
will be delivered or made available to Purchaser pursuant to Section 6.1(a)(2).
Purchaser shall assume all Miscellaneous Agreements unless, (1) the
Miscellaneous Agreement can be terminated by Seller at no additional cost to
Seller with no more than thirty (30) days advance notice and (2) Purchaser
notifies Seller in writing prior to the end of the Inspection Period which
Miscellaneous Agreements it elects to terminate. Notwithstanding the foregoing,
Purchaser shall assume any bulk cable contract(s) related to the Property.
(e)    Seller has not received written notice of any material pending litigation
against Seller with respect to the Property except as set forth on Exhibit D
hereto.
(f)    To Seller’s knowledge, Seller has not received, from any governmental
authority or regulatory agency, any written notice alleging a violation of any
law, rule, regulation, restriction or order that has not been cured prior to the
date hereof, including but not limited to notices relating to environmental
conditions by reason of the presence of hazardous substances or materials (as
such terms are presently used under applicable environmental laws, rules and
regulations) at the Property.
(g)    Seller is a limited liability company, is in good standing in the State
of Delaware, has the requisite power and authority to enter into and perform
this Agreement and the transactions contemplated hereby, and Seller has duly
authorized the execution of this Agreement.
(h)    The execution and delivery of this Agreement by Seller and the
performance by Seller of its obligations under this Agreement and the completion
of the transfer of the Property contemplated by this Agreement will not conflict
with or result in (i) a breach of, or a default under, any contract, agreement,
commitment or other document or instrument to which Seller (or any of its
members) is party or by which Seller, the Property, or any of Seller’s members
is bound or (ii) a violation of any law, rule, ordinance, regulation or rule of
any governmental authority applicable to Seller or any judgment, order or decree
of any court or governmental authority that is binding on Seller or the
Property.
(i)    Seller has paid, or prior to Closing will pay, through 2016, all standby
fees, taxes, charges, debts, and other assessments due from Seller with respect
to the Property.
(j)    Seller, and to Seller’s knowledge, all beneficial owners thereof, are in
compliance with all laws, statutes, rules and regulations of any federal, state
or local governmental authority in the United States of America applicable to
such Persons (defined below), including, without limitation, the requirements of
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and
other similar requirements contained in the rules and regulations of the Office
of Foreign Asset Control, Department of the Treasury (“OFAC”), as well as the
USA FREEDOM Act of 2015 (Uniting and Strengthening America by Fulfilling Rights
and Ensuring Effective Discipline Over Monitoring Act of 2015), H.R. 2048, 114th
Congress (2015), and in any enabling legislation or other Executive


    Exhibit A-9

--------------------------------------------------------------------------------




Orders in respect thereof (the Order and such other rules, regulations,
legislation, or orders are collectively called the “Orders”).
(k)    Neither Seller, nor to Seller’s knowledge, any beneficial owner thereof:
(1)    is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”).
(2)    is a Person who has been determined by competent authority to be subject
to the prohibitions contained in the Orders;
(3)    is owned or controlled by, nor acts for or on behalf of, any Person on
the Lists or any other Person who has been determined by competent authority to
be subject to the prohibitions contained in the Orders;
Seller shall promptly advise Purchaser in writing if any representation or
warranty contained in this Section 7.1 shall become materially false or
misleading prior to the Closing Date; provided, however, the delivery of such
notification shall not waive the right of Purchaser to object thereto. All
references in this Section 7.1 or elsewhere in this Agreement and/or in any
other document or instrument executed by Seller in connection with or pursuant
to this Agreement, to “Seller’s knowledge” or “to the knowledge of Seller” and
words of similar import shall refer solely to facts within the actual knowledge
(without independent investigation or inquiry) of Jason Espejo, and shall not be
construed to refer to the knowledge of any other employee, officer, director,
shareholder or agent of Seller or any affiliate of Seller, and shall in no event
be deemed to include imputed or constructive knowledge. Nothing in this
Section 7.1 or the remainder of this Agreement shall give rise to any personal
liability to the foregoing named parties. The representations and warranties
contained in this Section 7.1 shall survive Closing for a period of six (6)
months; further, in no event shall Purchaser make any claim under this Section
7.1 unless the total amount of all claims exceeds $25,000.00 and in no event
shall the aggregate liability of Seller to Purchaser by reason of a breach or
default of one or more of such Seller’s representations or other obligations of
Seller under this Agreement exceed Three Hundred and Ninety Nine Thousand and
No/100 Dollars ($399,000.00) (with Seller’s liability for such representations
or other obligations limited to actual damages and not to include consequential
damages). If Purchaser learns of any inaccuracies relating to the
representations and warranties of this Article VII, either by notice from Seller
or otherwise, Purchaser’s options are to (a) terminate this Agreement, in which
case all of the Earnest Money and all interest accrued thereon shall be returned
to Purchaser, or (b) close on the sale of the Property pursuant to this
Agreement.
Section 7.2    Purchaser represents and warrants to Seller as of the date
hereof, and as of the Closing Date, that:


    Exhibit A-10

--------------------------------------------------------------------------------




(a)    Purchaser has all requisite power and authority to enter into and perform
this Agreement and the transactions contemplated hereby, and Purchaser has duly
authorized the execution of this Agreement.
(b)    Purchaser is a limited liability company, is in good standing in the
State of Texas, has the requisite authority to enter into and perform this
Agreement and the transactions contemplated hereby, and Purchaser has duly
authorized the execution of this Agreement, such that this Agreement is a valid,
binding and enforceable obligation of Seller, subject to bankruptcy and other
debtor relief laws or principals of equity.
(c)    The execution and delivery of this Agreement by Purchaser and the
performance by Purchaser of its obligations under this Agreement and the
completion of the transfer of the Property contemplated by this Agreement will
not result in (i) a breach of, or a default under, any contract, agreement,
commitment or other document or instrument to which Purchaser is party or by
which Purchaser is bound or (ii) a violation of any law, ordinance, regulation
or rule of any governmental authority applicable to Purchaser or any judgment,
order or decree of any court or governmental authority that is binding on
Purchaser.
(d)    Purchaser represents, warrants, and covenants to Seller that Purchaser,
and all beneficial owners thereof, are in compliance with all laws, statutes,
rules and regulations of any federal, state or local governmental authority in
the United States of America applicable to such Persons (defined below),
including, without limitation, the requirements of Executive Order No. 13224, 66
Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other similar requirements
contained in the rules and regulations of the Office of Foreign Asset Control,
Department of the Treasury (“OFAC”), as well as the USA FREEDOM Act of 2015
(Uniting and Strengthening America by Fulfilling Rights and Ensuring Effective
Discipline Over Monitoring Act of 2015), H.R. 2048, 114th Congress (2015), and
in any enabling legislation or other Executive Orders in respect thereof (the
Order and such other rules, regulations, legislation, or orders are collectively
called the “Orders”).
(e)    Purchaser represents, warrants, and covenants to Seller that neither
Purchaser, nor any beneficial owner thereof:
(1)    is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”).
(2)    is a Person who has been determined by competent authority to be subject
to the prohibitions contained in the Orders;
(3)    is owned or controlled by, nor acts for or on behalf of, any Person on
the Lists or any other Person who has been determined by competent authority to
be subject to the prohibitions contained in the Orders;


    Exhibit A-11

--------------------------------------------------------------------------------




(4)    The Assignee (as hereinafter defined) and its beneficial owners shall
comply with the foregoing provisions effective as of the date of any assignment
of rights and obligations as set forth in this Agreement. Any purported
assignment to Assignee that does not comply with the foregoing provisions shall
be null and void.
(f)    Purchaser’s representations, warranties, and covenants in this Section
7.2 shall survive Closing for a period of six (6) months.
(g)    As used in this Section 7.2, the term “Person” means any individual,
corporation, partnership, joint venture, association, joint stock company,
trust, trustee, estate, limited liability company, unincorporated organization,
real estate investment trust, government or any agency or political subdivision
thereof, or any other form of entity.
ARTICLE VIII    

CONDITION OF PROPERTY
Section 8.1    No Warranties. THE ENTIRE AGREEMENT BETWEEN THE SELLER AND
PURCHASER WITH RESPECT TO THE PROPERTY AND THE SALE THEREOF IS EXPRESSLY SET
FORTH IN THIS AGREEMENT AND THE DOCUMENTS DELIVERED BY SELLER AT CLOSING. THE
PARTIES ARE NOT BOUND BY ANY AGREEMENTS, UNDERSTANDINGS, PROVISIONS, CONDITIONS,
REPRESENTATIONS OR WARRANTIES (WHETHER WRITTEN OR ORAL AND WHETHER MADE BY
SELLER OR ANY AGENT, EMPLOYEE, MEMBER, OFFICER OR PRINCIPAL OF SELLER OR ANY
OTHER PARTY) OTHER THAN AS ARE EXPRESSLY SET FORTH AND STIPULATED IN THIS
AGREEMENT AND THE DOCUMENTS DELIVERED BY SELLER AT CLOSING. WITHOUT IN ANY
MANNER LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER ACKNOWLEDGES THAT THE
CONSUMMATION OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT SHALL SIGNIFY
THAT PURCHASER AND IT AND ITS REPRESENTATIVES HAVE FULLY INSPECTED THE PROPERTY,
THE TENANT LEASES AND MISCELLANEOUS AGREEMENTS AND ARE FULLY FAMILIAR WITH THE
FINANCIAL AND PHYSICAL (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL) CONDITION
THEREOF, AND THAT EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT AND THE
DOCUMENTS DELIVERED BY SELLER AT CLOSING, THE PROPERTY, THE TENANT LEASES AND
MISCELLANEOUS AGREEMENTS WILL BE PURCHASED BY PURCHASER IN AN “AS IS” AND “WHERE
IS” CONDITION AND WITH ALL EXISTING DEFECTS (PATENT AND LATENT) AS A RESULT OF
SUCH INSPECTIONS AND INVESTIGATIONS AND NOT IN RELIANCE ON ANY AGREEMENT,
UNDERSTANDING, CONDITION, WARRANTY (INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE) OR
REPRESENTATION MADE BY SELLER OR ANY AGENT, EMPLOYEE, MEMBER, OFFICER OR
PRINCIPAL OF SELLER OR ANY OTHER PARTY (EXCEPT FOR REPRESENTATIONS EXPRESSLY
PROVIDED IN THIS AGREEMENT AND THE DOCUMENTS DELIVERED BY SELLER AT CLOSING) AS
TO THE FINANCIAL OR PHYSICAL (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL)
CONDITION OF


    Exhibit A-12

--------------------------------------------------------------------------------




THE PROPERTY OR THE AREAS SURROUNDING THE PROPERTY, OR AS TO ANY OTHER MATTER
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, AS TO ANY PERMITTED USE THEREOF, THE
ZONING CLASSIFICATION THEREOF OR COMPLIANCE THEREOF WITH FEDERAL, STATE OR LOCAL
LAWS, AS TO THE INCOME OR EXPENSE IN CONNECTION THEREWITH, OR AS TO ANY OTHER
MATTER IN CONNECTION THEREWITH. PURCHASER ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE
EXPRESSLY ELSEWHERE PROVIDED IN THIS AGREEMENT, NEITHER SELLER, NOR ANY AGENT,
MEMBER, OFFICER, EMPLOYEE OR PRINCIPAL OF SELLER NOR ANY OTHER PARTY ACTING ON
BEHALF OF SELLER HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY SUCH AGREEMENT,
CONDITION, REPRESENTATION OR WARRANTY EITHER EXPRESSED OR IMPLIED. THIS
SECTION 8.1 SHALL SURVIVE CLOSING AND DELIVERY OF THE DEED, AND SHALL BE DEEMED
INCORPORATED BY REFERENCE AND MADE A PART OF ALL DOCUMENTS DELIVERED BY SELLER
TO PURCHASER IN CONNECTION WITH THE SALE OF THE PROPERTY.
Section 8.2    CHANGE OF CONDITIONS. SUBJECT TO SELLER’S OBLIGATIONS UNDER
ARTICLE IX, PURCHASER SHALL ACCEPT THE PROPERTY AT THE TIME OF CLOSING IN THE
SAME CONDITION AS THE SAME IS AS OF THE EFFECTIVE DATE, AS SUCH CONDITION SHALL
HAVE CHANGED BY REASON OF NORMAL WEAR AND TEAR AND NATURAL DETERIORATION AND,
SUBJECT TO SECTIONS 11.1 AND 11.2, CONDEMNATION OR DAMAGE BY FIRE OR OTHER
CASUALTY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER
SPECIFICALLY ACKNOWLEDGES THAT THE FACT THAT ANY PORTION OF THE PROPERTY OR ANY
EQUIPMENT OR MACHINERY THEREIN OR ANY PART THEREOF MAY NOT BE IN WORKING ORDER
OR CONDITION AT THE CLOSING DATE BY REASON OF NORMAL WEAR AND TEAR, NATURAL
DETERIORATION OR CONDEMNATION OR DAMAGE BY FIRE OR OTHER CASUALTY, OR BY REASON
OF ITS PRESENT CONDITION, SHALL NOT RELIEVE PURCHASER OF ITS OBLIGATION TO
COMPLETE CLOSING UNDER THIS AGREEMENT AND PAY THE FULL PURCHASE PRICE EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN. EXCEPT AS PROVIDED IN ARTICLE IX, SELLER
HAS NO OBLIGATION TO MAKE ANY REPAIRS OR REPLACEMENTS REQUIRED BY REASON OF
NORMAL WEAR AND TEAR, NATURAL DETERIORATION OR CONDEMNATION OR FIRE OR OTHER
CASUALTY, BUT MAY, AT ITS OPTION AND ITS COST (INCLUDING THE USE OF INSURANCE
PROCEEDS AS HEREIN PROVIDED), MAKE ANY SUCH REPAIRS AND REPLACEMENTS PRIOR TO
THE CLOSING DATE.
Section 8.3    Seller Reports. Purchaser acknowledges that, except as expressly
set forth herein, Seller makes no warranties or representations regarding the
adequacy, accuracy or completeness of Seller’s environmental reports or other
third-party produced materials relating to the Property made available to
Purchaser (collectively, the “Reports”), and Purchaser shall have no claim
against Seller based upon the Reports. Purchaser further acknowledges that
Purchaser has had (or will have, prior to Closing) a full opportunity to perform
such physical inspections, environmental and engineering investigations and
appraisals as Purchaser deems appropriate prior to Closing, and Purchaser
obtained or shall obtain its own physical inspections, environmental and
engineering reports and appraisals of the Property. Upon termination of this
Agreement, Purchaser


    Exhibit A-13

--------------------------------------------------------------------------------




agrees to provide Seller (without any representation or warranty whatsoever and
without any liability with respect to the content thereof) with copies of all
environmental and engineering reports obtained by Purchaser with respect to the
Property.
Section 8.4    Effect of Disclaimers. Purchaser acknowledges and agrees that the
Purchase Price has been negotiated to take into account that the Property is
being sold subject to the provisions of this Article VIII and that Seller would
have charged a higher purchase price if the provisions in this Article VIII were
not agreed upon by Purchaser.
Section 8.5    Survival. The provisions of this Article VIII shall survive
Closing and delivery of the Deed.
ARTICLE IX    

COVENANTS
Section 9.1    From the Effective Date until the Closing Date or earlier
termination of this Agreement, Seller shall:
(a)    Use commercially reasonable efforts to maintain the Property and the
occupancy in the same condition as exists on the Effective Date. To this end,
Seller shall provide Purchaser with weekly property leasing reports and other
updates that can be generated through their property management software. Seller
shall also operate the Property in the same manner Seller has historically
operated the Property and perform all customary and ordinary repairs to the
Property as Seller has customarily performed.
(b)    Keep, observe, and perform its obligations as landlord under the Tenant
Leases, not terminate or cause the termination of any Tenant Lease (other than
in the ordinary course of business) without the prior written consent of
Purchaser.
(c)    Not enter into any written or oral service contract or other agreement
with respect to the Property that will not be fully performed by Seller on or
before the Closing Date, or that will not be cancelable by Purchaser without
liability, penalty or premium upon no greater than thirty (30) days’ notice,
without the prior written consent of Purchaser which consent may not be
unreasonably withheld, conditioned or delayed.
(d)    Advise Purchaser promptly of any litigation, arbitration, or
administrative hearing before any governmental agency concerning or affecting
the Property which is instituted after the date hereof of which Seller has
received written notice and which could reasonably be expected to adversely
affect Seller’s ability to perform its obligations hereunder.
(e)    Not sell, assign, or convey any right, title, or interest whatsoever in
or to the Property (except in the ordinary course of business with respect to
the Personal Property, if replaced by a comparable item of Personal Property, of
similar quality and utility, and except


    Exhibit A-14

--------------------------------------------------------------------------------




the Tenant leases), or voluntarily create any lien, encumbrance, or charge
thereon without discharging the same prior to Closing.
(f)    Promptly advise Purchaser in writing of any notices concerning the
Property that Seller receives from any appraisal districts, taxing authorities
or any governmental agency having jurisdiction over the Property.
(g)    Deliver to Purchaser, on a monthly basis as available in accordance with
Seller’s existing practices, an updated Rent Roll and Operating Statement.
(h)    Perform, when due, all material obligations under any and all agreements
relating to the Property, to the extent that Purchaser is required to, or elects
to, assume such agreements at Closing.
ARTICLE X    

INSPECTION AND AUDIT
Section 10.1    Seller agrees that from the Effective Date until Closing, or
earlier termination of this Agreement, Purchaser, personally or through its
authorized agents or representatives, shall be entitled to enter upon the Real
Property and the Improvements to conduct such physical and environmental
inspections, independent appraisals, and other tests, examinations and studies
of the Property and the Property records as Purchaser desires, including without
limitation, two (2) unit-by-unit inspections of the Property accompanied by
Seller or Seller’s agent in each instance (but only upon forty-eight (48) hours
prior notice for each unit-by-unit inspection), during normal business hours,
provided, however, (i) such activities do not unreasonably interfere with rights
of tenants under the Tenant Leases or the operations of the Property, (ii)
Purchaser gives Seller reasonable prior written notice (but not less than 48
hours) of the time and place of such entry, in order to permit a representative
of Seller to accompany Purchaser; (iii) Purchaser shall repair any damage to the
Property or any adjacent property caused by such actions; (iv) Purchaser shall
indemnify, defend and save Seller and, as the case may be, its partners,
trustees, shareholders, directors, members, officers, employees and agents,
harmless of and from any and all claims and/or liabilities which Seller and its
partners, trustees, shareholders, directors, members, officers, employees and
agents may suffer or be subject by reason or in any manner relating to such
entry and such activities by Purchaser or its agents, including, without
limitation, any claims by tenants and/or invitees of the Property; provided,
however, this indemnity shall not include, and shall specifically exclude, any
loss, liability, damage, injury, and claims arising out of or resulting solely
from (a) the gross negligence or willful misconduct of Seller, or Seller’s
agents, representatives, contractors, or employees, or (b) the mere discovery by
Purchaser, or its agents, representatives, contractors, or employees, acting
within the scope of investigations permitted under this Agreement, of the
presence of any toxic or hazardous substance in, on, or under the Property
(exclusive of oil, gas and other minerals situated thereunder); (v) prior to
entry onto the Property by any of Purchaser’s contractors, Purchaser shall
furnish to Seller, or cause to be furnished by any contractor or agent of
Purchaser conducting any inspection of the Property, a certificate of general
liability and property damage insurance maintained such person or entity with
single occurrence coverage of at least $1,000,000.00 (and aggregate coverage of
$3,000,000.00) and naming Seller and its property


    Exhibit A-15

--------------------------------------------------------------------------------




manager, Allen Harrison Property Management, LLC, as additional insureds; and
(vi) not conduct any environmental investigations or testing other than a
standard “Phase I” investigation and shall not conduct invasive testing without
prior written consent of Seller. All inspection rights under this Section 10.1
shall be subject to the rights of residential tenants under the Tenant Leases.
Section 10.2    During the term of this Agreement and subject to the terms of
this Agreement, Purchaser shall have the opportunity to make all audits,
inspections or investigations of the Property desired by Purchaser. If, at any
time prior to the expiration of the Inspection Period, Purchaser, in its sole
and absolute discretion, determines that it does not desire to close this
Agreement, for any reason or no reason, it may give written notice of such fact
to Seller. In that event, this Agreement shall immediately terminate without
further liability on the part of Purchaser or Seller, whereupon all of the
Earnest Money shall be immediately returned to Purchaser by the Title Company.
ARTICLE XI    

DAMAGE OR DESTRUCTION PRIOR TO CLOSING CONDEMNATION
Section 11.1    Casualty.
(a)    Prior to the Closing, the risk of loss or damage to the Property by fire,
earthquake, hurricane or other casualty shall be borne by Seller. If damage,
loss or destruction of the Property or any part thereof, by fire, earthquake,
hurricane or other casualty, occurs prior to the Closing, Seller shall promptly
notify Purchaser of such damage, loss or destruction.
(b)    Seller agrees to maintain in full force and effect until the Closing, the
fire and extended coverage insurance policies now in effect on the Property (or
substitute policies in equal or greater amounts), including coverage for loss of
rental income as a result of damage or destruction of the Property or any
portion thereof.
(c)    In the event the Improvements or any of the items constituting the
Personal Property should be damaged by any casualty prior to Closing, and if the
cost of repairing such damage, as estimated by Seller’s insurance adjustor, is:
(1)    less than Two Hundred Fifty Thousand and NO/100 Dollars ($250,000.00),
then Seller shall assign to Purchaser, at Closing, all insurance proceeds
payable for such damage or pay all such proceeds to Purchaser when received
(which obligation shall survive Closing), and Purchaser shall receive a credit
against the Purchase Price in the amount of (A) any deductible required by
Seller’s insurance policies and the sale shall be closed without Seller’s
repairing such damage, and (B) all business interruption insurance proceeds that
are actually available to Seller and are actually paid to or for account of
Seller, notwithstanding the prior occurrence of the Closing and the cancellation
of Seller’s insurance, and which are attributable to the periods subsequent to
the Closing for apartments units which are uninhabitable as of the Closing Date
and Seller shall also assign to Purchaser the right to pursue a claim against
the insurance company in connection


    Exhibit A-16

--------------------------------------------------------------------------------




therewith, to the extent Seller has such a right and said right may be assigned;
provided, however, Seller shall be obligated to make such emergency repairs as
are necessary to prevent further damage to the Property or injury to any person
or as otherwise required by Seller’s existing mortgage lender, and Seller may
use insurance proceeds for this limited purpose; or
(2)    if said cost is equal to or more than Two Hundred Fifty Thousand and
NO/100 Dollars ($250,000.00), then Purchaser may elect to terminate this
Agreement by giving written notice of termination to Seller within fifteen (15)
business days after Seller’s notice to Purchaser of the occurrence of the
casualty (whereupon all of the Earnest Money shall be immediately returned to
Purchaser by the Title Company); and if Purchaser does not elect to terminate
this Agreement, Seller shall assign to Purchaser, at Closing, all insurance
proceeds payable for such damage or pay all such proceeds to Purchaser when
received (which obligation shall survive Closing), and Purchaser shall receive a
credit against the Purchase Price in the amount of (A) any deductible required
by Seller’s insurance policies, and (B) all business interruption insurance
proceeds that are actually available to Seller and are actually paid to or for
account of Seller, notwithstanding the prior occurrence of the Closing and the
cancellation of Seller’s insurance, and which are attributable to the periods
subsequent to the Closing for apartments units which are uninhabitable as of the
Closing Date and Seller shall also assign to Purchaser the right to pursue a
claim against the insurance company in connection therewith, to the extent
Seller has such a right and said right may be assigned; provided, however,
Seller shall be obligated to make such emergency repairs as are necessary to
prevent further damage to the Property or injury to any person thereon or as
otherwise required by Seller’s existing mortgage lender, and Seller may use
insurance proceeds for this limited purpose.
Section 11.2    Condemnation.    In the event of a taking or written notice of a
threatened taking by condemnation or similar proceedings or actions of all of
the Property, or any material portion of the Property, Seller shall promptly
notify Purchaser in writing, and Purchaser shall have the option to terminate
this Agreement upon written notice to Seller prior to Closing (whereupon the
Earnest Money shall be immediately returned to Purchaser by the Title Company).
If Purchaser does not exercise its option under the immediately preceding
sentence of this Section 11.2 to terminate this Agreement, then the Agreement
shall remain in full force and effect and Seller shall assign or pay to
Purchaser at Closing Seller’s entire interest in and to any and all condemnation
awards or proceeds from any such proceedings or actions in lieu thereof and
there shall be no abatement of the Purchase Price, and Seller shall be relieved
of its obligation to convey title to the portion of the Property so taken.
Seller agrees to consult Purchaser in the contesting of any condemnation
proceeding concerning the Property during the pendency of this Agreement. A
“material portion of the Property” as used herein shall mean a taking which
affects access to the Property, includes any material portion of the units,
clubhouse, leasing office, swimming pool, parking spaces or other amenities, and
results, or is reasonably expected to result, in a condemnation award in excess
of Two Hundred Fifty Thousand and NO/100 Dollars ($250,000.00).


    Exhibit A-17

--------------------------------------------------------------------------------




ARTICLE XII    

CONDITIONS PRECEDENT TO CLOSING
Section 12.1    Purchaser shall not be obligated to close under this Agreement
unless each of the following conditions shall be satisfied or waived prior to
the Closing Date:
(a)    Any objections to the title or survey which Seller is obligated to cure
pursuant to Section 5.3, have been cured as of the Closing Date;
(b)    the representations and warranties of Seller contained in Section 7.1 are
true and correct as of the Closing Date;
(c)    Seller has materially complied with the covenants contained herein; and
(d)    subject only to reasonable Title Company requirements that must be
satisfied by Purchaser, the Title Company is otherwise unconditionally and
irrevocably committed to issue the Owner’s Policy of Title Insurance in
accordance with Section 13.2(g) as of the Closing Date.
Section 12.2    Seller shall not be obligated to close under this Agreement
unless each of the following conditions shall be satisfied or waived prior to
the Closing Date:
(a)    the representations and warranties of Purchaser contained in Section 7.2
are true and correct as of the Closing Date; and
(b)    Purchaser has materially complied with the covenants contained herein.
ARTICLE XIII    

CLOSING
Section 13.1    The Closing hereunder shall take place at the offices of or via
an escrow through the Title Company, on or before the Closing Date. After the
expiration of the Inspection Period, any and all Earnest Money shall be
nonrefundable to Purchaser in all instances (other than as expressly provided
herein to the contrary) but shall be applied toward the Purchase Price at
Closing; provided, however, in the event the transaction contemplated by this
Agreement is not closed on or before the Closing Date (except due to a default
by Seller under this Agreement or a failure of a condition to close not caused
by Purchaser), then Seller shall be entitled to terminate this Agreement,
whereupon the Title Company shall disburse any and all Earnest Money held by the
Title Company to Seller.
Section 13.2    At the Closing, Seller shall deliver or cause to be delivered to
Purchaser, at Seller’s sole cost and expense, each of the following items:


    Exhibit A-18

--------------------------------------------------------------------------------




(a)    A special warranty deed, in the form of Exhibit E attached hereto (the
“Deed”), duly executed and acknowledged by Seller, subject only to the Permitted
Exceptions;
(b)    A bill of sale, in the form of Exhibit F attached hereto, duly executed
by Seller;
(c)    Executed originals of all Tenant Leases (to the extent in Seller’s
possession or the possession of Seller’s property manager) or, if unavailable,
copies certified to be true, correct and complete, of all Tenant Leases,
together with an assignment of the Tenant Leases, in the form of Exhibit G
attached hereto, duly executed and acknowledged by Seller;
(d)    An updated Rent Roll dated not earlier than two (2) days prior to Closing
certified by Seller to be true, complete and correct;
(e)    Purchaser’s letters addressed to each tenant under any Tenant Leases, in
the form of Exhibit H attached hereto which Purchaser shall be responsible for
delivering to Tenants within three (3) days following Closing;
(f)    An assignment of the Miscellaneous Agreements, in the form of Exhibit I
attached hereto, duly executed and acknowledged by Seller;
(g)    An Owner’s Policy of Title Insurance issued by the Title Company on the
standard form in use in the State of Texas, insuring good and indefeasible title
to the Property in Purchaser, subject only to the Permitted Exceptions and the
standard printed exceptions (the “Title Policy”);
(h)    Such evidence or documents as may be reasonably required by the Title
Company evidencing the status and capacity of Seller and the authority of the
person or persons who are executing the various documents on behalf of Seller in
connection with the sale of the Property;
(i)    All keys to all locks on the Property to the extent in possession or
control of Seller; all tenant files, files pertaining to the operation of
Property or the rental business, books, records, advertising materials, and
correspondence pertaining to the Property; and all documents in the possession
of Seller pertaining to tenants of the Property, including, but not by way of
limitation, all applications, correspondence and credit reports relating to each
such tenant (including files and data in electronic media);
(j)    A Certification in a form of Exhibit J attached hereto, duly executed by
Seller;
(k)    If requested by Purchaser, a termination of the existing management
agreement for the Property;
(l)    A closing statement in form and content satisfactory to Purchaser and
Seller (the “Closing Statement”) duly executed by Seller; and


    Exhibit A-19

--------------------------------------------------------------------------------




(m)    subject to the provisions of Section 13.5, any other documents or
agreements required by the Title Company to issue the Title Policy with extended
coverage and all endorsements requested by Purchaser, including without
limitation a standard owner’s affidavit and gap indemnity, each in form and
substance acceptable to Seller.
Section 13.3    At the Closing, Purchaser shall deliver to Seller the following
items:
(a)    The Purchase Price, as set forth in Section 3.1, above after application
of the Earnest Money thereto pursuant to Section 4.1 and after credits and
deductions for prorations under Section 13.4;
(b)    An assignment, in the form of Exhibit G attached hereto, duly executed
and acknowledged by Purchaser;
(c)    A copy of the letters addressed to each tenant under any Tenant Leases,
in the form of Exhibit H attached hereto, duly executed by Purchaser;
(d)    An assignment, in the form of Exhibit I attached hereto, duly executed
and acknowledged by Purchaser;
(e)    Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Purchaser and the authority of the
person or persons who are executing the various documents on behalf of Purchaser
in connection with the sale of the Property;
(f)    The Closing Statement duly executed by Seller and distributed to the
Title Company, the Purchaser, the Seller, and their respective counsel; and
(g)    any other documents or agreements required by the Title Company to issue
the Title Policy in the form required by this Agreement.
Section 13.4    At Closing, the following items shall be adjusted or prorated
between Seller and Purchaser:
(a)    Rents collected for the Property or portions thereof shall be prorated as
of the Closing Date (with the Closing Date belonging to the Purchaser). No
proration shall be made for rents delinquent as of the Closing. All rents
received by Purchaser within one hundred and twenty (120) days after the Closing
Date shall be applied first to the current month’s rent, next to any
delinquencies owed to Purchaser for months following Closing, next to the month
in which Closing occurred, and then to any delinquencies that existed as of the
Closing Date. Any delinquent rents owed to Seller and collected by Purchaser
pursuant to this Section 13.4(a) shall, after deduction of any collection
expenses actually incurred by Purchaser in connection therewith, be forthwith
paid by Purchaser to Seller. This provision shall survive Closing but shall not
be deemed an obligation, express or implied, by or on behalf of Purchaser to
take any action to collect such delinquent rents. After the expiration of one
hundred and twenty (120) days following the Closing Date, Purchaser


    Exhibit A-20

--------------------------------------------------------------------------------




shall have no further obligation to pay any delinquencies received or collected
after such one hundred and twenty (120) day period, but shall remain obligated
to pay over to Seller any such amounts received or collected prior to the
expiration of such one hundred and twenty (120) day period.
(b)    Seller shall credit against the Purchase Price the amount of any
refundable security deposits held by Seller pursuant to provisions of any Tenant
Leases.
(c)    Taxes for 2016 will be paid in full by Seller prior to Closing. Taxes, ad
valorem or otherwise, for the Property for 2017 shall be prorated to date of
Closing (with the Closing Date belonging to the Purchaser), and Seller shall
credit against the Purchase Price the amount of Seller’s pro rata portion of
such taxes. Seller’s pro rata portion of such taxes shall be based upon taxes
actually assessed for the current calendar year. If, for any reason, taxes for
the current calendar year have not been assessed on the Property such proration
shall be estimated based upon the most recently published tax rate and valuation
for the Property for calendar year in which the Closing Date occurs (and Seller
agrees to provide notice of such valuation to Purchaser upon receipt of same
from the applicable tax authorities), and adjusted within thirty (30) days
following the date when exact amounts are available and such adjustment
provision shall expressly survive the closing hereof.
(d)    Seller shall receive a credit for the amount of deposits, if any, with
utility companies that are transferable and that are assigned to Purchaser at
the Closing.
(e)    Purchaser acknowledges that Seller’s insurance coverage on the Property
shall be terminated as of the Closing and there shall be no proration of the
insurance premiums.
(f)    All other current income and ordinary operating expenses for or
pertaining to the Property, public utility charges, maintenance, service
charges, and all other normal operating charges of the Property shall be
prorated at the Closing effective as of the Closing Date (with the Closing Date
belonging to the Purchaser). Seller shall request from the applicable utility
company(ies) that all utility meters be read on the day before the Closing Date
and Seller shall credit against the Purchase Price (or furnish evidence of prior
payment) an amount equal to all unpaid utility charges incurred or accrued upon
to the reading of such utility meters. Resident utility billing system (“RUBS”)
income not ascertainable at Closing shall be calculated as a historical dollar
average of the utility reimbursement based on the trailing three (3) month
period. Seller shall be entitled to receive a credit at Closing in an amount
equal to ninety percent (90.0%) of such trailing three (3) month average RUBS
income. Purchaser shall have the right to retain all RUBS income received after
Closing, even though related to the period prior to the Closing, which shall not
be subject to reconciliation between Seller and Purchaser pursuant to this
Section 13.4 in the event that the amount of RUBS income related to the period
prior to Closing actually received by Purchaser is greater or less than the
amount credited to Seller. Upon receipt of invoices for water and sewer usage
for unbilled months, Seller will provide Purchaser copies of all water and sewer
invoices for such unbilled months to provide Purchaser the basis for billing the
tenants for such charges after Closing.


    Exhibit A-21

--------------------------------------------------------------------------------




In the event any adjustments pursuant to this Section 13.4 are, subsequent to
Closing, found to be erroneous, then either party hereto who is entitled to
additional monies shall invoice the other party for such additional amounts as
may be owing, and such amount shall be paid within ten (10) days from receipt of
the invoice. This covenant shall survive the Closing of the sale contemplated
hereby for a period of ninety (90) days and shall then terminate, except as to
taxes which shall survive for the later of ninety (90) days or thirty (30) days
following the date when actual 2017 tax amounts are available. Notwithstanding
the foregoing, Seller shall retain the right, at its sole cost and expense, to
commence, continue and settle any proceeding to contest any taxes for any
taxable period prior to the 2017 calendar year, and shall be entitled to any
refunds or abatements of taxes awarded in such proceedings.
Section 13.5    Closing Costs.
(a)    Seller shall pay (i) the costs of its counsel, (ii) one-half (1/2) of the
escrow fee charged by the Title Company, (iii) the base premium for the Title
Policy, and (iv) recording fees for releases of items which Seller is required
to release or remove pursuant to this Agreement.
(b)    Purchaser shall pay (i) the costs of its counsel, architect, engineers
and other professionals and consultants, (ii) the cost of the Survey, (iii) all
additional costs for survey deletion and any other endorsements to the Title
Policy (as hereinafter defined), (iv) one-half (1/2) of the escrow fee charged
by the Title Company, (v) all recording fees other than recording fees for
releases of items which Seller is required to release or remove pursuant to this
Agreement, (vi) all loan fees and costs associated with financing the purchase
of the Property, and (vii) premiums for any title insurance policy and
endorsements in favor of any lender.
Section 13.6    Make Ready Credit. All apartment units vacant more than five (5)
business days prior to Closing will be in fully rentable condition (in
accordance with the customs and standards of the current management company for
the Property), and as to all such units not in such required condition at
Closing, Purchaser shall receive a credit against the Purchase Price at Closing
in the amount of $500.00 per unit.
ARTICLE XIV    

ASSIGNMENT
Section 14.1    Purchaser may assign Purchaser’s rights and obligations under
this Agreement (which shall include all of its rights in and to the Earnest
Money) to an entity (“Assignee”) which is “affiliated” with Purchaser and on the
further conditions that (a) the Assignee expressly assumes the obligations of
Purchaser hereunder in a written agreement, which agreement will also set forth
the Assignee’s taxpayer identification number or, if Assignee is a newly formed
entity, may state that Assignee has applied for a taxpayer identification
number, and (b) Assignee conforms with the requirements set forth in Section
7.2(d) – (g). Purchaser shall promptly provide Seller with a copy of any such
written assignment. Other than as set forth in the first sentence of this
Section 14.1, Purchaser shall not assign this Agreement or Purchaser’s rights,
duties and


    Exhibit A-22

--------------------------------------------------------------------------------




obligations hereunder without the prior written consent of Seller, and any
attempt to do so shall be null and void and considered a default hereunder.
Notwithstanding any such assignment, Purchaser shall remain liable for the
performance of its obligations hereunder. Subject to the foregoing provisions of
this Section 14.1, this Agreement shall inure to the benefit of and be binding
on the parties hereto and their respective heirs, legal representatives,
successors, and assigns. This Agreement is for the sole benefit of Seller and
Purchaser (including a permitted Assignee), and no third party (including
without limitation subsequent owners of the Property) is intended to be a
beneficiary of or have the right to enforce this Agreement. For purposes hereof,
an entity shall be deemed to be “affiliated” with Purchaser if Purchaser (or any
principal of Purchaser) shall, directly or indirectly through one or more
intermediaries, control such entity and owns at least twenty percent (20%) of
the stock or membership or partnership interest of such entity.
ARTICLE XV    

REAL ESTATE COMMISSION
Section 15.1    Seller represents and warrants to Purchaser that Seller has not
contracted or entered into any agreement with any real estate broker, agent,
finder or any party in connection with this transaction, except for Holliday
Fenoglio Fowler, L.P. (“Seller’s Broker”) and that Seller has not taken any
action which would result in any real estate broker’s or finder’s fees or
commissions being due and payable to any party other than Seller’s Broker with
respect to the transaction contemplated herein. Seller will be solely
responsible for the payment of Seller’s Broker’s commission in accordance with
the provisions of a separate agreement. Purchaser represents and warrants to
Seller that Purchaser has not contracted or entered into any agreement with any
real estate broker, agent, finder, or any party in connection with this
transaction and that Purchaser has not taken any action which would result in
any real estate broker’s or finder’s fees or commissions being due or payable to
any party with respect to the transaction contemplated hereby. Each party hereby
indemnifies and agrees to hold the other party harmless from and against any
loss, liability, damage, cost or expense (including, without limitation,
reasonable attorneys’ fees) paid or incurred by the other party by reason of a
breach of the representation and warranty made by such party under this Section
15.1. The indemnity provisions of this Section 15.1 shall survive the Closing or
termination of this Agreement.
ARTICLE XVI    

REMEDIES OF DEFAULT
Section 16.1    In the event of Seller’s default at any time during the term
hereof, Purchaser may elect, at its option, as its sole and exclusive remedy,
(a) prior to Closing, to terminate this Agreement, in which case (i) all of the
Earnest Money and all interest accrued thereon shall be returned to Purchaser by
the Title Company promptly after receipt of Purchaser’s demand therefore and if
such termination occurs after the expiration of the Due Diligence Period, Seller
shall reimburse Purchaser’s actual and verifiable third party out-of-pocket due
diligence costs not to exceed in the aggregate Fifty Thousand and No/100 Dollars
($50,000.00), or (b) subject to the conditions below, seek specific performance
of Seller’s obligation to close on the sale of the Property pursuant to this


    Exhibit A-23

--------------------------------------------------------------------------------




Agreement. Purchaser may seek specific performance of Seller’s obligation to
close on the sale of the Property pursuant to this Agreement only if, as a
condition precedent to initiating such litigation for specific performance,
Purchaser shall (x) not otherwise be in default under this Agreement; and (y)
file suit therefor with the court on or before the sixtieth (60th) day after the
Closing Date. If Purchaser fails to file an action for specific performance
within sixty (60) days after the Closing Date, then Purchaser shall be deemed to
have elected to terminate the Agreement in accordance with subsection (a) above.
Seller and Purchaser further agree that this Section 16.1 is intended to and
does limit the amount of damages due to Purchaser and the remedies available to
Purchaser, and shall be Purchaser’s exclusive remedy against Seller, both at law
and in equity arising from or related to any breach by Seller under this
Agreement.
Section 16.2    In the event of a default by Purchaser hereunder, then, as
Seller’s sole and exclusive remedy and relief, the Earnest Money shall be paid
to Seller by the Title Company as liquidated damages for Purchaser’s default.
Such amount is agreed upon by and between Seller and Purchaser as liquidated
damages, due to the difficulty and inconvenience of ascertaining and measuring
actual damages, and the uncertainty thereof; and no other damages, rights or
remedies shall in any case be collectible, enforceable or available to Seller
other than as specified in this Article XVI, but Seller shall accept said cash
payment as Seller’s total damages and relief.
Section 16.3    Seller and Purchaser specifically acknowledge and agree that any
limitation on remedies set forth in this Article XVI does not apply to the
express hold harmless and indemnification agreements set forth in this Agreement
or to the amounts recoverable pursuant to Section 18.5.
Section 16.4    In no event shall any party to this Agreement be entitled to
bring a claim for any consequential, punitive or special damages under this
Agreement.
ARTICLE XVII    

LIABILITY CONCERNING REPRESENTATIONS AND WARRANTIES
Section 17.1    Notwithstanding any provision to the contrary set forth in this
Agreement, the representations of Seller expressly set forth in Section 7.1 of
this Agreement shall survive Closing under this Agreement for a period of six
(6) months; provided, however, that such representations are, and are intended
to be, given as of the date(s) set forth in Section 7.1 (subject to Seller
obligation to correct or update such representations as set forth in Section 7.1
and further provided that Seller shall have no liability to Purchaser by reason
of a breach or default of any of Seller’s representations, unless (i) the
transaction contemplated herein is consummated and (ii) Purchaser shall have
given to Seller written notice (“Warranty Notice”) of such breach or default
prior to Closing or within six (6) months following the Closing Date, and shall
have given to Seller an opportunity to cure any such breach or default within a
reasonable period of time after Purchaser’s Warranty Notice. Seller’s liability
for breach of any representation under this Agreement shall be strictly limited
as provided in Section 7.1. Any litigation with respect to any representation
must be commenced within six (6) months from the date of the Warranty Notice,
and if not commenced within such time period, Purchaser shall be deemed to have
waived its claims for such breach or default.


    Exhibit A-24

--------------------------------------------------------------------------------




ARTICLE XVIII    

MISCELLANEOUS
Section 18.1    All notices, demands, or other communications of any type
(herein collectively referred to as “Notices”) given by Seller to Purchaser or
by Purchaser to Seller, whether required by this Agreement or in any way related
to the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section 18.1. All notices under
this Agreement shall be in writing and delivered to the person to whom the
notice is directed, either in person, by facsimile, by nationally recognized
overnight courier, or by United States Mail, as a registered or certified item,
return receipt requested. Notices delivered by mail shall be effective three (3)
business days following the date when deposited in a post office or other
depository under the care or custody of the United States Postal Service,
enclosed in a wrapper with proper postage affixed, addressed, as follows:
If to Seller:        GGT AHC Fairfield TX, LLC
1800 Augusta Dr., Suite 150
Houston, TX 77057
Attention: Jason Espejo
Telephone: (713) 808-1234
Facsimile: (713) 808-1219


And with a copy to:    
GGT AHC Fairfield TX, LLC
450 S. Orange Avenue, Suite 1400
Orlando, FL 32801
Attention: Michael Tetrick
Telephone: (407) 540-2257
Facsimile: 407-540-2540


and to:
Norton Rose Fulbright US LLP

300 Convent Street, Suite 2100
San Antonio, Texas 78205-3792            
Attention: Samantha Dyal
Telephone: (210) 270-7135        
Facsimile: (210) 270-7205


and to:
Lowndes, Drosdick, Doster, Kantor

& Reed, P.A.
450 S. Orange Avenue, Suite 200
Orlando, FL 32801
Attention: Laura M. Walda
Telephone: (407) 418-6290
Facsimile: (407) 843-4444




    Exhibit A-25

--------------------------------------------------------------------------------




and addressed, if to Purchaser, as follows:


Ilan Investments, LLC
4420 Cypress Creek Parkway, Suite 224
Houston, TX 77068
Attention: Chowdary Yalamanchili
Telephone: (281) 444-1585
Facsimile: (281) 444-1538



With a copy to:
Keating & Schlitt, P.A.

250 East Colonial Drive, Suite 300
Orlando, Florida 32801
Attention: Kenneth L. Schlitt
Telephone: (407) 425-2907
Facsimile: (407) 425-6345


Notice given in person or facsimile shall be effective upon confirmed receipt or
refusal by the addressee. Notice given by overnight courier shall be effective
one (1) business day after delivery. Either party hereto may change the address
for notice specified above by giving the other party ten (10) days advance
written notice of such change of address. Notices to and from counsel to the
parties with copies to the appropriate party will constitute proper notice
hereunder.
Section 18.2    This Agreement shall be construed and interpreted in accordance
with the laws of the State of Texas and the obligations of the parties hereto
are and shall be performable in the county wherein the Property is located.
Where required for proper interpretation, words in the singular shall include
the plural; the masculine gender shall include the neuter and the feminine, and
vice versa. The terms “heirs, executors, administrators and assigns” shall
include “successors, legal representatives and assigns.”
Section 18.3    This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective legal representatives, successors and
assigns. This Agreement may not be modified or amended, except by an agreement
in writing signed by Seller and Purchaser. The parties may waive any of the
conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions or obligations.
Section 18.4    Time is of the essence of this Agreement.
Section 18.5    In the event it becomes necessary for either party hereto to
file a suit to enforce this Agreement or any provisions contained herein, the
party prevailing in such action shall be entitled to recover, in addition to all
other remedies or damages, reasonable attorneys’ fees and court costs, including
appellate costs, incurred in such suit.


    Exhibit A-26

--------------------------------------------------------------------------------




Section 18.6    The descriptive headings of the several Articles, Sections and
Paragraphs contained in this Agreement are inserted for convenience only and
shall not control or affect the meaning or construction of any of the provisions
hereof.
Section 18.7    This Agreement, including the Exhibits and Addenda hereto and
the items to be furnished in accordance with Article VI, constitutes the entire
agreement among the parties pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings of the
parties in connection therewith. No representation, warranty, covenant,
agreement or condition not expressed in this Agreement shall be binding upon the
parties hereto or shall affect or be effective to interpret, change or restrict
the provisions of this Agreement.
Section 18.8    Multiple originals of this Agreement have been executed by the
parties hereto. Each such executed original shall have the full force and effect
of an original executed instrument. Executions sent via facsimile shall have the
full force and effect of an original executed instrument pending receipt of
original executed instruments which must be forwarded the day of execution for
delivery on the next business day. Signature pages from the multiple originals
may be assembled to form one document. This Agreement may be executed in
multiple counterparts, all of which when taken together shall constitute one and
the same agreement.
Section 18.9    Unless otherwise specified, in computing any period of time
described in this Agreement, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday under the laws of the State of Texas, in which event the
period shall run until the end of the next day which is neither a Saturday,
Sunday or legal holiday. The final day of any such period shall be deemed to end
at 5:00 o’clock p.m. (Houston, Texas time).
Section 18.10    If any term or provision of this Agreement which would not
deprive the parties of the benefit of the bargain shall be held to be invalid,
illegal, unenforceable or inoperative as a matter of law, the remaining terms
and provisions of this Agreement shall not be affected thereby, but each such
remaining term and provision shall be valid and shall remain in full force and
effect.
Section 18.11    Each party hereto acknowledges that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review this Agreement with its legal counsel and that this Agreement has been
jointly drafted and shall be construed as having been jointly drafted by each
party hereto. Accordingly, the normal rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments or exhibits hereto.
Section 18.12    Purchaser acknowledges that this Agreement is entered into by
Seller as a limited liability company and Purchaser agrees that no individual
shareholder, officer, member, director, trust manager, limited partner, employee
or other representative of Seller shall have any personal liability under this
Agreement or under any document executed in connection with the transactions
contemplated by this Agreement. Seller acknowledges that this Agreement is
entered into by Purchaser as a limited liability company and Seller agrees that
no individual shareholder, officer, member, director, trust manager, limited
partner, employee or other representative of


    Exhibit A-27

--------------------------------------------------------------------------------




Purchaser shall have any personal liability under this Agreement or under any
document executed in connection with the transactions contemplated by this
Agreement.
Section 18.13    Purchaser is acquiring only the property of Seller and is not
the successor of Seller. Purchaser does not assume or agree to pay, or indemnify
Seller or any other person or entity against, any liability, obligation or
expense of Seller relating to the Property prior to the Closing Date, in any way
except, and only to the extent, if any, expressly provided for herein or in the
documents executed at Closing.
Section 18.14    THIS AGREEMENT IS PERFORMABLE IN HARRIS COUNTY, TEXAS, AND
SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE, THE
SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE STATE OF
TEXAS. PURCHASER AND SELLER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN TRAVIS COUNTY, TEXAS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY
AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN A STATE OR FEDERAL COURT SITTING IN TRAVIS COUNTY, TEXAS.
Section 18.15    Upon Seller’s request to Purchaser, Purchaser agrees to
reasonably cooperate with Seller so that Seller’s transfer of the Property to
Purchaser shall, at Seller’s election, be accomplished in a manner enabling the
transfer to qualify as part of a like-kind exchange of property by Seller within
the meaning of Section 1031 of the Internal Revenue Code (a “Like-Kind
Exchange”). If Seller so elects, Purchaser shall reasonably cooperate with
Seller to effect such Like-Kind Exchange, which cooperation shall include,
without limitation, taking such actions as Seller reasonably requests to enable
such transfer to qualify as part of a Like-Kind Exchange. Upon Purchaser’s
request to Seller, Seller agrees to reasonably cooperate with Purchaser so that
Seller’s transfer of the Property to Purchaser shall, at Purchaser’s election,
be accomplished in a manner enabling the transfer to qualify as part of a
Like-Kind Exchange of property by Purchaser. If Purchaser so elects, Seller
shall reasonably cooperate with Purchaser to effect such Like-Kind Exchange,
which cooperation shall include, without limitation, taking such actions as
Purchaser reasonably requests to enable such transfer to qualify as part of a
Like-Kind Exchange. Neither party’s obligations hereunder shall be increased as
a result of the agreements provided in this subsection, the Closing Date shall
not be extended as a result of either party’s election without the written
consent of the other party, and each party shall bear all costs and expenses
associated with any Like-Kind Exchange initiated for such party’s benefit.
Section 18.16    Confidentiality; Press Release.
(a)    Purchaser agrees that all information furnished to Purchaser pursuant to
this Contract is confidential, will not be disclosed by Purchaser or its
Representatives (as defined below) to third parties and will be used by
Purchaser solely for Purchaser's own account; provided, however, that any such
information may be disclosed only to Purchaser's directors, officers, employees,
lawyers, accountants, Like-Kind Exchange intermediaries or accommodators,
investors, partners and lenders, or any prospective investor, partner or lender
(“Representatives”) who need to know such information for the purpose of
assisting


    Exhibit A-28

--------------------------------------------------------------------------------




Purchaser with its purchase of the Property or pursuant to a subpoena or other
court order, but only to the extent specified in such subpoena or court order.
Purchaser will direct its Representatives who are given access to such
information not to disclose such information to any person. The provisions of
this Section 18.16(a) survive the Closing or early termination of this Contract
for a period of 2 years.
(b)    At no time prior to or following Closing will Purchaser release or cause
or permit to be released any press notices, or publicity (oral or written) or
advertising promotion relating to, or otherwise announce or disclose or cause or
permit to be announced or disclosed, in any manner whatsoever (“Press
Releases”), this transaction or the terms, conditions, or substance of this
Contract without first obtaining the written consent of Seller; provided,
however, following Closing Purchaser shall be entitled to: (i) disclose or issue
a Press Release regarding the fact of Purchaser’s acquisition and ownership of
the Property (but not the identity of Seller, the Purchase Price or the terms,
conditions, or substance of this Contract); and (ii) otherwise market and
advertise the Property for lease in the ordinary course of business. The
foregoing shall not preclude the Purchaser from discussing the substance or any
relevant details of such transactions with any of its attorneys, accountants,
professional consultants, lenders, partners, investors, or any prospective
lender, partner or investor, as the case may be, or prevent either party hereto,
from complying with laws, rules, regulations and court orders, including without
limitation, governmental regulatory, disclosure, tax and reporting requirements.
(c)    Seller and Purchaser agree that, to the extent permitted by law, neither
party shall complete any survey or questionnaire for the applicable property tax
appraisal district.
Section 18.17    Purchaser shall not cause or allow this Agreement or any
contract or other document related hereto, nor any memorandum or other evidence
hereof, to be recorded or become a public record without Seller’s prior written
consent, which consent may be withheld at Seller’s sole discretion, expect where
Purchaser is seeking specific performance as provided in Article XVI of this
Agreement. If Purchaser records this Agreement or any other memorandum or
evidence thereof, Purchaser shall be in default of its obligations under this
Agreement and at Seller’s option this Agreement shall terminate and the Earnest
Money shall be paid to Seller. Purchaser hereby appoints Seller as Purchaser’s
attorney-in-fact to prepare and record any documents necessary to effect the
nullification and release of the Agreement or other memorandum or evidence
thereof from the public records. This appointment shall be coupled with an
interest and irrevocable.


[signature(s) on following page(s)]






    Exhibit A-29

--------------------------------------------------------------------------------







EXECUTED on this the _17__ day of May, 2017, by Purchaser.


 
PURCHASER: 

ILAN INVESTMENTS, LLC, 
a Texas limited liability company 

 
By:    /s/ Chowdary Yalamanchili   ,
Name: Chowdary Yalamanchili
Title: President







Signature Page to Purchase and Sale Agreement    



--------------------------------------------------------------------------------





EXECUTED on this the __17_ day of May, 2017, by Seller.




 
SELLER: 

GGT AHC FAIRFIELD TX, LLC,
a Delaware limited liability company


By: GGT FAIRFIELD TX HOLDINGS, LLC, a Delaware limited liability company, its
Managing Member




By:_/s/ Scott Hall __________
Name: Scott Hall
Title: Manager




 
 







Signature Page to Purchase and Sale Agreement    



--------------------------------------------------------------------------------





Receipt of this fully executed Agreement is acknowledged by the Title Company
this the _17_ day of May, 2017.




 
FIDELITY NATIONAL TITLE: 





 
By:    /s/ Kassandra Anselmo   ,
Name: Kassandra Anselmo
Title: Escrow Assistant















List of Exhibits:

    A    -    Personal Property
    B    -    Property Description
    C    -    Miscellaneous Agreements
    D    -    Pending Litigation
    E    -    Special Warranty Deed
    F    -    Bill of Sale
    G    -    Assignment and Assumption of Leases
    H    -    Tenant Notice Letter
    I    -    Assignment and Assumption Agreement
    J    -    FIRPTA Certificate




List of Schedules


    6.1(a)(1) -    Form of Rent Roll


Signature Page to Purchase and Sale Agreement    



--------------------------------------------------------------------------------





EXHIBIT A


PERSONAL PROPERTY


Intentionally Omitted


































    Exhibit A-1

--------------------------------------------------------------------------------





EXHIBIT B


PROPERTY DESCRIPTION


Intentionally Omitted




























    Exhibit B-1

--------------------------------------------------------------------------------





EXHIBIT C


MISCELLANEOUS AGREEMENTS


Intentionally Omitted










    Exhibit C-1



--------------------------------------------------------------------------------





EXHIBIT D


PENDING LITIGATION


Intentionally Omitted








    Exhibit D-1

--------------------------------------------------------------------------------





EXHIBIT E


SPECIAL WARRANTY DEED


Intentionally Omitted










    Exhibit E-1

--------------------------------------------------------------------------------





EXHIBIT F


BILL OF SALE


Intentionally Omitted










    




    Exhibit F-1

--------------------------------------------------------------------------------





EXHIBIT G


ASSIGNMENT AND ASSUMPTION OF LEASES


Intentionally Omitted












    Exhibit G-1

--------------------------------------------------------------------------------





EXHIBIT H


TENANT NOTICE LETTER


Intentionally Omitted
















    Exhibit H-1

--------------------------------------------------------------------------------





EXHIBIT I


ASSIGNMENT AND ASSUMPTION AGREEMENT


Intentionally Omitted






    Exhibit I-1

--------------------------------------------------------------------------------







EXHIBIT J


FIRPTA CERTIFICATE


Intentionally Omitted








































    


    Exhibit J-1

--------------------------------------------------------------------------------





Schedule 6.1(a)(1)
Form of Rent Roll


Intentionally Omitted








    Schedule 6.1(a)(1)